internal_revenue_service national_office technical_advice_memorandum date third party contact index uil no case mis no district_director tam-111920-99 ce go it dollar_figure avg la-z taxpayer's name taxpayer's address taxpayer's identification no years involved legend x year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref o yo issue for purposes of determining the date on which interest begins to accrue on an overpayment_of_tax is the overpayment reduced by any portion credited to the succeeding year's estimated_tax conclusion in determining the date on which interest begins to accrue on an overpayment_of_tax the overpayment is reduced by any portion credited to the succeeding year's estimated_tax therefore interest is allowable under sec_6611 on the date when the payments of tax less amounts credited to the succeeding year's estimated_tax exceed the tax_liability facts x a calendar_year corporation timely filed its federal_income_tax return for the year ending december year on the extended due_date of september year the year return reflected a total_tax liability of dollar_figurea total_tax payments of dollar_figureb and an overpayment of dollar_figurec which x elected to apply to its year estimated_tax on september year on march year x amended its year income_tax return and paid an additional tax_liability of dollar_figured plus interest on may year pursuant to an internal_revenue_service examination of x's year return x paid additional tax in the amount of dollar_figuree plus deficiency_interest subsequent to the payment of this deficiency assessment x filed a claim_for_refund in the amount of dollar_figuref more than dollar_figuree the service disallowed the claim and x filed suit_for_refund in united_states district_court the court determined that x was entitied to a refund of dollar_figureg less than dollar_figuree plus interest the service refunded dollar_figureg to x along with the underpayment interest on dollar_figureg that x had paid also as a result of the reduction in x's tax_liability by dollar_figureg the service contends that x is entitled to overpayment interest on dollar_figureg beginning on may year the date x paid dollar_figuree x agrees that it is entitled to overpayment interest on dollar_figureg beginning may year but contends that it is also entitled to interest on this amount for the period between march year and september year law and analysis sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 provides that interest shall be allowed and paid on a credit oy from the date of the overpayment to the due_date of the amount against which the credit is taken sec_6402 provides that the secretary is authorized to prescribe regulations providing for the crediting against the estimated income_tax for any taxable_year of the amount determined by the taxpayer or the secretary to be an overpayment of the income_tax for a preceding_taxable_year sec_301 h vii of the reguiations on procedure and administration provides that if the taxpayer elects to have all or part of the overpayment shown on its return applied to its estimated_tax for its succeeding taxable_year no interest shall be allowed on such portion of the overpayment credited and such amount shall be applied as a payment on account of the estimated_tax for such year or the installments thereof sec_301_6611-1 of the regulations on procedure and administration provides that there can be no overpayment_of_tax until the entire tax_liability has been satisfied therefore the dates of overpayment of any_tax are the date of payment of the first amount which when added to previous payments is in excess of the tax_liability including any interest addition to the tax or additional_amount and the dates of payment of all amounts subsequently paid with respect to such tax_liability in the present case x elected to credit the entire amount of the overpayment it is well shown on its year return dollar_figurec to an installment of its year estimated_tax settled that no interest is payable on an overpayment_of_tax to the extent such overpayment is credited to the succeeding year's estimated_tax 462_f2d_1139 ct_cl upholding the validity of sec_301 h vii of the regulations on procedure and administration further in determining the date on which interest begins to accrue on an overpayment_of_tax the overpayment is first reduced by any portion credited to the succeeding year's estimated_tax see 572_f2d_839 ct_cl applying the provisions of sec_301_6611-1 and the cases cited above the date of overpayment on which interest begins to accrue is the date on which the amount of the tax_payments less the amount credited to the succeeding year’s estimated_tax is in excess of the correct_tax liability for the year to hold otherwise would have the effect of allowing interest on the amount of the overpayment credited to the succeeding year's estimated_tax here the date on which x’s tax_payments less the amount credited to the year estimated_tax exceeds the correct year tax_liability is may year when x paid the dollar_figuree deficiency on that date x overpaid its tax by dollar_figureg and overpayment interest begins to accrue accordingly because the correct amount of the year overpayment was subsequently determined to be less than dollar_figurec the amount of the credit elect x is not entitled to overpayment interest for the period between march year and september year w ‘ x contends that the use of money concept as described in 36_fedclaims_680 acg aod cc-1997-008 date and 588_f2d_342 2d cir supports its position x correctly indicates that the internal_revenue_service could not assert deficiency_interest on the dollar_figuree deficiency for the period between march year and september year because after taking into account the dollar_figuree deficiency its taxes were overpaid for that period x concludes that because the internal_revenue_service had the use of x’s money for the six month period between march and september of year it owes x interest for that period on the dollar_figureg court ordered refund the may department stores and avon products cases interpret sec_6601 of the code which requires taxpayers to pay interest if any amount of internal revenue tax is not paid on or before the last date prescribed for payment the courts in these cases concluded that a tax must be both due and unpaid before deficiency_interest can begin to accrue and a tax is not both due and unpaid where the service has the use of the taxpayer's money unlike may department stores and avon products the issue here involves the calculation of overpayment interest under sec_6611 not deficiency_interest under sec_6601 the two statutes provide different rules for computing interest and it is not necessarily the case that if the service is precluded from charging underpayment interest during the period which it had the use of the taxpayer’s money it must therefore pay overpayment interest during this period the court in avon products recognized the distinction between sec_6601 and sec_6611 noting that although the taxpayer in that case was not subject_to deficiency_interest while the service had the use of its money sec_301 h vii of the regulations specifically prevents the payment of overpayment interest during such period avon products pincite likewise in this case the fact that the government could not charge deficiency_interest for the period between march year and september year does not entitle x to overpayment interest for that period caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent s david b auclair senior technician reviewer branch income_tax accounting division y
